PER CURIAM.
This is a motion for an appeal from a judgment of $750 for damages for an assault, awarded Ortra Davis against George R. Smith, a policeman, and his surety, an insurance company. Two grounds are urged for reversal: (1) The verdict is excessive; and (2) the court erred in refusing to allow counsel for Smith to identify the insurance company which had bonded him. We do not believe the amount of the judgment is too high when the evidence most favorable to Davis is considered. As to Davis’ second contention, this Court has held time and again it is prejudicial for a party to inject an insurance angle into a case of this type. See Turner v. Boleyn, Ky., 243 S.W.2d 482.
The motion for an appeal is overruled and the judgment is affirmed.